UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2013 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 0-54241 80-0643149 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 803 Main Street, Willimantic, Connecticut 06226 (Address of principal executive offices) (Zip Code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 28, 2013, David Weston resigned as Senior Vice President and Senior Trust Officer of Savings Institute Bank and Trust Company, the wholly-owned subsidiary of SIFinancial Group, Inc.His resignation was effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SI FINANCIAL GROUP, INC. Date: November 1, 2013 By: /s/Brian J. Hull Brian J. Hull Executive Vice President, Chief Operating Officer, Chief Financial Officer and Treasurer
